Citation Nr: 1502306	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-09 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for right upper extremity peripheral neuropathy.

3.  Entitlement to service connection for left upper extremity peripheral neuropathy.

4.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder.

5.  Entitlement to a rating in excess of 10 percent for a right shoulder disability prior to September 25, 2013, an in excess of 20 percent as of September 25, 2013.

6.  Entitlement to an initial rating in excess of 10 percent for residuals of a cerebrovascular accident (CVA).

7.  Entitlement to an initial rating in excess of 10 percent for left lower extremity peripheral neuropathy.

8.  Entitlement to an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy.

9.  Entitlement to a rating in excess of 10 percent for hypertension.

10.  Entitlement to rating in excess of 10 percent for dermatitis.  

11.  Entitlement to an increased, compensable rating for asthma.

12.  Whether a reduction from 10 percent to 0 percent for service-connected seborrheic dermatitis was proper.

13.  Entitlement to an effective date earlier than May 14, 2009, for the grant of service connection for a CVA.

14. Entitlement to an effective date earlier than August 9, 2013, for the grant of service connection for bilateral lower extremity peripheral neuropathy.

15.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran, Spouse, and Step-son


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active service from November 1968 to June 1970, May 1972 to May 1974, August 1974 to August 1976, and from March 1977 to May 1989.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and from January 2012, February 2012, and October 2013 rating decisions of the VARO in Fort Harrison, Montana.  Jurisdiction of these matters is with the RO in Fort Harrison, Montana. 

In July 2014, the Veteran, his wife, and his step-son testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In October 2014, the Veteran submitted additional pertinent medical evidence with a waiver of initial RO consideration.

The record shows that the Veteran was previously represented by an attorney, but appeared at the Board hearing unrepresented.  At that time, the Veteran stated he was willing to proceed with the hearing in the absence of the representative.  That attorney is no longer accredited by VA to be a Veteran's representative and the Veteran was provided with notice in August 2014 about his representation choices.  In the letter, he was advised that if he did not respond within 30 days that VA would assume he wanted to represent himself and that VA would resume review of his appeal.  No response to that letter or submission of a new appointment of representative has been received.  Accordingly, the Board will proceed with adjudication of the claims on appeal.

The issue of entitlement to an increased rating for diabetes mellitus has been raised by the record in testimony provided during the July 2014 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for right and left upper extremity peripheral neuropathy and sleep apnea, entitlement to higher ratings for CVA, hypertension, a right shoulder disability, asthma, seborrheic dermatitis, right and left upper extremity neuropathy, and PTSD, and for entitlement to TDIU are REMANDED to the AOJ.


FINDINGS OF FACT

1.  VA received a claim for service connection for a CVA (claimed as a stroke) on May 14, 2009, and no communication prior to May 14, 2009, was received that could be construed as an informal or formal claim of entitlement to service connection for a CVA.

2.  Although the Veteran's claim for service connection for bilateral lower extremity peripheral neuropathy was received on July 11, 2011, bilateral lower extremity peripheral neuropathy was not diagnosed in any document of record until an August 9, 2013, VA medical record.  The only medical opinion evidence is against a finding that the Veteran warranted a diagnosis of bilateral lower extremity peripheral neuropathy prior to August 9, 2013.
 
3.  The January 2012 rating decision shows that the RO did not properly apply the procedural requirements regarding the reduction of disability ratings under 38 C.F.R. § 3.105(e).
 

CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 14, 2009, for the grant of service connection for a CVA are not met.  38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R. § 3.400 (2014).

2.  The criteria for an effective date earlier than August 9, 2013, for the grant of service connection for bilateral lower extremity peripheral neuropathy are not met.  38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R. § 3.400 (2014).

3.  The January 2012 rating decision reducing the Veteran's seborrheic dermatitis disability rating from 10 percent to 0 percent disabling is void ab initio, and the 10 percent rating is restored  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.105 (e) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

As the resolution of the Veteran's appeals for earlier effective dates is dependent solely on the law and regulations pertaining to claims for VA benefits, no further development under the duty to notify and assist is warranted.  Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000); Livesay v. Principi, 15 Vet. App. 165 (2001); VAOPGCPREC 2-04 (2004), 69 Fed. Reg. 25180 (2004).



Earlier Effective Dates

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2014).  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation.  Otherwise, the effective date shall be the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) (West 2002); 38 C.F.R. § 3.400(b)(2) (2014).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2014).  Claim or application means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or representative, may be considered an informal claim.  An informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2014).

Residuals of a CVA

The Veteran essentially contends, in his statements and hearing testimony, that he is entitled to an earlier effective date as he had his CVA in January 2009, approximately five months earlier than the assigned effective date of May 14, 2009.  

The evidence of record shows that the Veteran had a CVA in January 2009.   On May 14, 2009, VA received the Veteran's claim for service connection for a CVA, claimed as a stroke.  In a January 2010 VA medical examination, the VA examiner determined that the Veteran's residuals of a stroke were due to the Veteran's hypertension.  An April 2010 rating decision granted service connection for hypertension and secondary service connection for a CVA, effective May 14, 2009, the date of receipt of the claim.  A thorough review of the record available to the Board's review does not show any written communication by or on behalf of the Veteran was received prior to May 14, 2009, in which he requested a determination of entitlement or evidencing a belief in entitlement to service connection for a CVA or stroke.  The record does not show that the Veteran filed any claim of entitlement to service connection for a CVA prior to May 14, 2009.  Moreover, the Veteran does not in his statements or hearing testimony contend that he actually filed a claim for service connection for stroke or CVA prior to that date.  

The Board is sympathetic to the Veteran's situation.  However, the legal authority governing effective dates is clear and specific, and the Board is bound by that authority.  Accordingly, the Board finds that May 14, 2009, is the appropriate effective date for the award of service connection for residuals of a CVA on appeal. 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2014).  As there is no legal basis for assignment of any earlier effective date, and because the preponderance of the evidence is against the claim for any earlier effective date, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Peripheral Neuropathy of the Lower Extremities

The Veteran contends in his statements and testimony that he is entitled to an earlier effective date for the grant of service connection for peripheral neuropathy of the lower extremities because VA failed in its duty to assist by not providing an adequate examination when there was a plausible basis.  However, a review of the record shows that the Veteran was provided a VA examination in November 2011 in which the Veteran was not found to have peripheral neuropathy.  It was noted that the Veteran did not wish to complete EMG testing at that time as it was uncomfortable.  Therefore, any diagnosis that might have been provided at that time was hampered by the lack of cooperation by the Veteran in performing the necessary testing.  The duty to assist is not a one-way street.  If a Veteran wants help in developing a claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Therefore, the argument lacks merit.  While the Veteran indicated during testimony provided at the July 2014 Board hearing that he has had bilateral lower extremity peripheral neuropathy since about 2012, VA medical records first show that the Veteran was diagnosed with bilateral lower extremity peripheral neuropathy in August 2013.  

At a September 2013 VA examination, the examiner diagnosed bilateral lower diabetic peripheral neuropathy, noting the Veteran was actually first diagnosed in an August 9, 2013 VA medical record.  The examiner noted that the Veteran had previously declined to complete electrodiagnostic testing in 2011 that was ordered to assess the claim for diabetic peripheral neuropathy.  The examiner reported that there were no peripheral neuropathy symptoms of the bilateral upper extremities and concluded that the Veteran did not have an upper extremity diabetic peripheral neuropathy.  The RO requested an addendum opinion, noting that an April 2013 VA medical record noted that a VA psychiatric nurse reported that neuropathy appeared to have improved with medication.  In a February 2014 VA medical opinion, the VA examiner noted that after a careful review of the Veteran's records, there was no objective evidence of a clinical diagnosis of diabetic neuropathy until an outpatient medicine note dated August 9, 2013.  

The date entitlement arose is not defined in the current statute or regulation.  However, it as the date when the claimant met the requirements for the benefits sought, which is determined on basis of facts found.  38 U.S.C.A. § 5110(a) (West 2014); McGrath v. Gober, 14 Vet. App. 28 (2000).  An effective date generally can be no earlier than the facts found.  DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  If a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  Ellington v. Peake, 541 F.3d 1364 (Fed. Cir. 2008).  However, the date entitlement arose is not the date that the RO receives the evidence, but the date to which that evidence refers.  McGrath v. Gober, 14 Vet. App. 28 (2000).  

It is essential that there be a current disability in order to establish service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Congress specifically limits entitlement to service-connected disease or injury to cases that have resulted in a disability.  In the absence of a proof of present disability there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement of a current disability is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim).  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board finds that entitlement to service connection for peripheral neuropathy of the lower extremities did not arise prior to a diagnosis of peripheral neuropathy of the lower extremities, which in this case was not until an August 2013 VA medical record.  Other than complaints of pain and discomfort, diabetic peripheral neuropathy is not shown prior to August 9, 2013.  Therefore, the effective date for benefits can be no earlier than the date the disability was diagnosed, which in this case is the date entitlement arose.  The Board notes that diagnosing neurological disorders requires specialized medical knowledge to identify the cause of lower extremity pain, which can have many different causes, thereby requiring medical expertise to determine the appropriate diagnosis and etiology.  Therefore, the Veteran, while competent to claim and describe foot pain, is not competent to opine as to the diagnosis or etiology of the foot pain or to diagnose of peripheral neuropathy of the lower extremities.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Again, the Board is sympathetic to the Veteran's contentions.  However, the legal authority governing effective dates is clear and specific, and the Board is bound by that authority.  Accordingly, the Board finds that August 9, 2013, is the appropriate effective date for the award of service connection for bilateral lower peripheral neuropathy on appeal. 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2014).  As there is no legal basis for assignment of any earlier effective date, and because the preponderance of the evidence is against the claim for any earlier effective date, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Propriety of Reduction

Where a reduction in rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, rating action will be taken.  The reduction will be made effective the last day of the month in which a 60-day period from the date of notice to the payee expires.  The Veteran will be notified and given 60 days to present additional evidence.  38 C.F.R. § 3.105(e) (2014). 

A reduction is void ab initio if the RO reduces a Veteran's disability rating without following these requirements.  Greyzck v. West, 12 Vet. App. 288 (1999).

Contrary to the RO's conclusion in the January 2012 rating decision, the provisions of 38 C.F.R. § 3.105(e) are for application in this case, since the reduction in the rating assigned the Veteran's seborrheic dermatitis resulted in a reduction of compensation payments being made.  Immediately prior to the reduction he was receiving a combined 50 percent rating for all of his service-connected disorders.  After the reduction, he received a 40 percent combined rating.

Accordingly, the RO violated the due process protection of 38 C.F.R. § 3.105(e). The reduction is void ab initio, and restoration of the 10 percent rating for seborrheic dermatitis is warranted as of October 24, 2011.



ORDER

Entitlement to an effective date earlier than May 14, 2009, for the grant of service connection for a CVA is denied.

Entitlement to an effective date earlier than August 9, 2013, for the grant of service connection for bilateral lower extremity peripheral neuropathy is denied.

The reduction of the 10 percent rating to 0 percent for seborrheic dermatitis was improper and restoration of the 10 rating from October 24, 2011 is granted. 


REMAND

VA medical records show that the Veteran is diagnosed with obstructive sleep apnea.  In August 2009, the Veteran complained of daily tiredness after a CVA.  In September 2010, he was seen with complaints of poor sleep, frequent snoring, daytime fatigue, quitting breathing off and on during sleep, and waking choking and gasping.  The Veteran asserts that he has sleep apnea which is related to service.  In addition, the Board finds that the evidence raises the question of whether the Veteran has sleep apnea related to a service-connected disability.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  The Veteran has not yet been provided a VA examination to determine the nature and etiology of the diagnosed sleep apnea disability.

With regard to the claim for peripheral neuropathy of the left and right upper extremities, at the time of the last VA examination in September 2013, the VA examiner determined that the Veteran did not warrant a diagnosis of bilateral upper extremity peripheral neuropathy.  Since then, in July 2014, the Veteran's wife, who is a nurse, testified that the Veteran does have bilateral upper extremity neuropathy that is related to his service-connected diabetes mellitus.  In addition, the Veteran was diagnosed with left upper extremity carpal tunnel syndrome in March 2008;.  However, an etiology opinion has not yet been obtained as to that disability.  Therefore, the Board finds that a remand is warranted to afford the Veteran a VA examination to determine the nature and etiology of any diagnosed bilateral upper extremity disability and the diagnosed sleep apnea.  

With regard to the claims for higher ratings for residuals of a CVA, bilateral lower extremity peripheral neuropathy, hypertension, a right shoulder disability, asthma, seborrheic dermatitis, and PTSD, the Veteran has testified that his symptoms have worsened since his most recent VA examination.  In addition, he has submitted private medical evidence showing a possible second CVA in September 2014, as shown in a Benefis Health System cardiology report, dated September 7, 2014, and a change in respiratory manifestations, as shown in a Benefis Health System respiratory report, dated June 30, 2014.  While the most recent September 2013 VA examinations are not stale, in light of the Veteran's testimony and recent medical evidence, the Board is not satisfied that it has the most current information with regard to the severity of these service-connected disabilities.  Therefore, a remand is warranted to provide the Veteran additional VA examinations.  

The Board also finds that the claim of entitlement to a TDIU is inextricably intertwined with the pending claims for increased ratings and for service connection because an allowance of those claims could change the outcome of the TDIU claim. The appropriate remedy for inextricably intertwined issues it to remand them pending resolution of the inextricably intertwined issues.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Additionally, it remains unclear to the Board whether the current severity of the Veteran's service-connected disabilities, either separately or jointly, precludes him from working.  The Board finds that, on remand, the Veteran should be provided a VA examination and opinion to ascertain the impact of the service-connected disabilities on employability.  Moreover, if a VA examiner determines that service-connected is warranted for a sleep disorder and bilateral upper extremity neuropathy, the impact of any additional service-connected disability on employability should also be addressed.  Friscia v. Brown, 7 Vet. App. 294 (1995).

Prior to scheduling the requested examinations, the AOJ should obtain all outstanding VA medical records dated from October 2013 to the present.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, the Veteran should be properly notified of what evidence is needed to support claims for secondary service connection.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter requesting that he provide sufficient information, and authorization, to obtain any additional evidence, to include both VA and non VA medical records, pertinent to the claims on appeal that is not currently of record.  Specifically request authorization from the Veteran to obtain all outstanding medical records from Benefis Health System.

2.  Ensure that the Veteran is properly notified of what evidence is needed to support a claim for service connection on a secondary basis.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 4398 (1995). 

3.  Obtain all outstanding VA medical records from October 2013 to the present.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of diagnosed sleep apnea.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished and all clinical findings reported in detail.  The examiner should provide the following information:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran has sleep apnea that was incurred in or is otherwise related to the Veteran's service. The examiner must consider the Veteran's statements regarding onset and statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

(b) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has sleep apnea that is proximately due to or caused by a service-connected disability. 

(c) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has sleep apnea that is aggravated (increased in severity beyond the normal course of the condition) by a service-connected disability.

5.  Schedule the Veteran for a VA examination, by an examiner with the appropriate expertise, to determine the current nature and severity of residuals of a CVA and left lower and right lower extremity peripheral and to determine whether the Veteran warrants a diagnosis of peripheral neuropathy of the right and left upper extremities, and if so, the likely etiology.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  

(a) The examiner must provide a clear diagnosis for each of the residuals of the Veteran's cerebrovascular accidents, including any motor, sensory, or mental function impairment, and whether each impairment constitutes a distinct disability capable of being separately rated. 

(b) The examiner should thoroughly address all associated objective neurologic abnormalities and should describe the severity of each such disorder found to be related to the cerebrovascular accidents.  That includes, but is not limited to, the level of impairment and the particular peripheral nerves affected, by the residuals of CVA.  The level of nerve impairment for each such nerve should be equated with mild, moderate, moderately severe, severe, or complete disability.

(c) The examiner should, to the extent possible, distinguish the symptoms attributable to the residuals of a cerebrovascular accident from those of other conditions.  However, if it is not medically possible to do so, the examiner should clearly so state.

(d) With regard to the service connected left and right lower extremity peripheral neuropathy, the examiner should provide a full description as to the degree of impaired function due to the pathology, symptoms and signs of service-connected peripheral neuropathy of the left and right lower extremities.  In so doing, the examiner should comment on whether the peripheral neuropathy is tantamount to complete or incomplete paralysis.  Complete paralysis would involve the foot dangling or dropping, with no active movement possible of muscles below the knee, flexion of the knee weakened, or, very rarely, lost.  If incomplete paralysis is shown, the examiner should indicate whether it is mild; moderate; moderately severe; or, severe with marked muscular atrophy.  The examiner should also comment on whether the peripheral neuropathy is wholly sensory in nature.  

(e) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left or right upper extremity disability, to include carpal tunnel syndrome or peripheral neuropathy, was incurred in or is otherwise related to the Veteran's service, to include exposure to herbicides.  The examiner should specifically provide an opinion for the diagnosed carpal tunnel syndrome.  The examiner must consider the Veteran's statements regarding onset and statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

(f) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a left or right upper extremity disability, to include carpal tunnel syndrome or peripheral neuropathy, that is proximately due to or caused by a service-connected disability.  The examiner should address the Veteran's spouse's contentions, noting that she is a nurse, that the Veteran has peripheral neuropathy of the upper extremities related to service-connected diabetes mellitus.

(g) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's has a left or right upper extremity disability, to include carpal tunnel syndrome or peripheral neuropathy, that is aggravated (increased in severity beyond the normal course of the condition) by a service-connected disability.

6.  Schedule the Veteran for a VA examination, by an examiner with the appropriate expertise, to determine the current nature and severity of service-connected hypertension.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should identify the nature and severity of all manifestations of hypertension, to specifically include systolic and diastolic pressure readings.  The examiner should state whether hypertension requires continuous medication for control.  Additionally, the examiner should discuss the impact that the Veteran's hypertension has on activities of daily living and employability.

7.  Schedule the Veteran for a VA examination, by an examiner with the appropriate expertise, to determine the current nature and severity of a service-connected right shoulder disability.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.

(a) Set forth all current complaints, findings, and diagnoses pertaining to the right shoulder disability. 

(b) Provide range of motion and repetitive range of motion findings of the right shoulder, expressed in degrees. 

(c) Describe any pain, weakened movement, excess fatigability, or incoordination resulting from the Veteran's right shoulder disability. 

(d) State whether the Veteran's right shoulder disability is manifested by any painful flare-ups, and, if so, the frequency and duration of any flare-ups.

(e) Specify whether any flare-ups of the Veteran's right shoulder disability are accompanied by any additional limitation of motion.  Any determination of additional loss or range of motion should be described in terms of the degree of additional range of motion loss.

(f) State what impact, if any, the right shoulder disability has on activities of daily living and employability. 

8.  Schedule the Veteran for a VA examination, by an examiner with the appropriate expertise, to determine the current nature and severity of service-connected asthma.  The examiner must review the claims file and must note that review in the report.  The examiner should address the following: 

(a) Set forth all current complaints and findings pertaining to the service-connected  asthma. 

(b) Conduct all necessary tests, to include the following pulmonary function tests (PFTs) conducted post-bronchodilator therapy:  (i) Forced Expiratory Volume in one second (FEV-1); (ii) the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC); and (iii) Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)).  If testing is medically contraindicated, the examiner must specifically state that and explain why the testing cannot be accomplished.

(c) Specify whether the Veteran's asthma is manifested by any of the following:  (i) intermittent (at least three times per year) inhalational or oral bronchodilator therapy; (ii) daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication; (iii) at least monthly visits to a physician for required care of exacerbations, or intermittent courses of systemic (oral or parenteral) corticosteroids; or (iv) more than one attack per week with episodes of respiratory failure, or daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

(d) State what impact, if any, asthma has on activities of daily living and employability.

9.  Schedule the Veteran for a VA examination, by an examiner with the appropriate expertise, to determine the current nature and severity of PTSD.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies, to include psychological testing, should be accomplished and all clinical findings reported in detail.  The examiner should make specific findings as to the extent and frequency of all psychiatric symptoms.  The examiner also should provide a full diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score representing the level of impairment due to the psychiatric symptoms, and an explanation of what the score means.  The examiner should also provide an assessment of the impact of the Veteran's psychiatric disability on activities of daily living and employability.

10.  Schedule the Veteran for a VA examination, by an examiner with the appropriate expertise, to determine the current nature and severity of seborrheic dermatitis.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  Efforts should be taken to ensure that the examination is conducted during an active stage of the disease, if possible.  The examiner should address the following:

(a) Identify all pathology related to the service-connected skin disability.

(b) Provide specific findings as to the percentage of the entire body affected by the skin disability, and the percentage of the exposed areas of the body.

(c) State whether the Veteran requires systemic therapy such as corticosteroids or other immunosuppressive drugs, and if so, the duration of any such therapy during a 12-month period. 

(d) Comment on whether the Veteran's skin disability involves the head, face, or neck, and if so, whether any of the following characteristics are present:  (1) scar 5 or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at its widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo or hyperpigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (such as irregular, atrophic, shiny, or scaly) in an area exceeding 6 square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 square centimeters); and (8) skin indurated and inflexible in an area exceeding 6 square inches (39 square centimeters).

(e) State what impact, if any, the Veteran's skin disability has on activities of daily living and employability. 

11.  Schedule the Veteran for a VA examination to ascertain the cumulative impact of his service-connected disabilities.  The examiner must review the claim file and must note that review in the examination report.  The rationale for all opinions should be explained.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the service-connected disabilities (residuals of a CVA, bilateral lower extremity peripheral neuropathy, hypertension, a right shoulder disability, asthma, PTSD, seborrheic dermatitis, diabetes mellitus, and erectile dysfunction) without consideration of non-service-connected disabilities, make the Veteran unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type of employment the Veteran would be capable of performing with his current service-connected disabilities, considering his current skills and educational background.  The examiner should also state what accommodations would be necessary due to the service-connected disabilities.

12.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


